

116 S1166 RS: Internet Exchange Act of 2019
U.S. Senate
2020-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 629116th CONGRESS2d SessionS. 1166IN THE SENATE OF THE UNITED STATESApril 11, 2019Mrs. Blackburn (for herself, Ms. Baldwin, Ms. Duckworth, and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationDecember 15, 2020Reported by Mr. Wicker, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo direct the Assistant Secretary of Commerce for Communications and Information to make grants for the establishment or expansion of internet exchange facilities, and for other purposes.1.Short titleThis Act may be cited as the Internet Exchange Act of 2019.2.DefinitionsIn this Act:(1)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.(2)Core based statistical areaThe term core based statistical area has the meaning given the term by the Office of Management and Budget in the Notice of Decision entitled 2010 Standards for Delineating Metropolitan and Micropolitan Statistical Areas, published in the Federal Register on June 28, 2010 (75 Fed. Reg. 37246), or any successor to that Notice.(3)Covered grantThe term covered grant means a grant awarded under section 3(a).(4)Internet exchange facilityThe term internet exchange facility means physical infrastructure through which internet service providers and content delivery networks exchange internet traffic between their networks.3.National Telecommunications and Information Administration grants(a)GrantsOn and after the first day of the first fiscal year beginning after the date on which the Assistant Secretary establishes rules and timelines under subsection (d), the Assistant Secretary shall award grants to entities to acquire real property and necessary equipment to—(1)establish a new internet exchange facility in a core based statistical area in which, at the time the grant is awarded, there are no existing internet exchange facilities; or(2)expand operations at an existing internet exchange facility in a core based statistical area in which, at the time the grant is awarded, there is only 1 internet exchange facility.(b)EligibilityAn entity may not receive a covered grant unless the entity certifies to the Assistant Secretary that the entity has sufficient interest from third party entities that will use the internet exchange facility to be funded by the grant once the facility is established or operations are expanded, as applicable.(c)Federal shareThe Federal share of the total cost of the establishment of, or expansion of operations at, an internet exchange facility for which a covered grant is awarded may not exceed 50 percent.(d)Applications(1)Rules and timelinesNot later than 1 year after the date of enactment of this Act, the Assistant Secretary shall establish rules and timelines for applications for covered grants.(2)Third party reviewTo prevent fraud in the covered grant program, the Assistant Secretary shall enter into a contract with an independent third party under which the third party reviews an application for a covered grant not later than 60 days after the date on which the application is submitted to ensure that only an entity that is eligible for a covered grant receives a covered grant.(e)Rule of constructionNothing in this section shall be construed to authorize the Assistant Secretary to regulate, issue guidance for, or otherwise interfere with the activities at an internet exchange facility.(f)No additional funds authorizedNo additional funds are authorized to be appropriated to carry out this section. This section shall be carried out using amounts otherwise authorized.4.Use of E-Rate and Rural Health Care universal service supportSection 254 of the Communications Act of 1934 (47 U.S.C. 254) is amended by adding at the end the following:(m)Use of E-Rate and Rural Health Care support for costs relating to internet exchange facility
 connection(1)In generalNotwithstanding any other provision of law or regulation, including subpart F or G of part 54 of title 47, Code of Federal Regulations (or any successor regulation), a recipient of support under such subpart F or G may receive support under that subpart—(A)to contract with a broadband internet service provider to obtain connection to an internet exchange facility; or(B)for the costs of maintaining a point of presence at an internet exchange facility.(2)Rule of constructionNothing in this subsection shall be construed to authorize the Commission to regulate, issue guidance for, or otherwise interfere with the activities at an internet exchange facility.(3)Internet exchange facility definedIn this subsection, the term internet exchange facility means physical infrastructure through which internet service providers and content delivery networks exchange internet traffic between their networks..1.Short titleThis Act may be cited as the Internet Exchange and Submarine Cable Act of 2020.2.DefinitionsIn this Act:(1)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.(2)Core based statistical areaThe term core based statistical area has the meaning given the term by the Office of Management and Budget in the Notice of Decision entitled 2010 Standards for Delineating Metropolitan and Micropolitan Statistical Areas, published in the Federal Register on June 28, 2010 (75 Fed. Reg. 37246), or any successor to that Notice.(3)Covered grantThe term covered grant means a grant awarded under section 3(a).(4)Indian TribeThe term Indian Tribe—(A)has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304); and(B)includes a Native Hawaiian organization, as that term is defined in section 6207 of the Native Hawaiian Education Act (20 U.S.C. 7517).(5)Internet exchange facilityThe term internet exchange facility means physical infrastructure through which internet service providers and content delivery networks exchange internet traffic between their networks.(6)StateThe term State has the meaning given the term in section 3 of the Communications Act of 1934 (47 U.S.C. 153).(7)Submarine cable landing stationThe term submarine cable landing station means a cable landing station, as that term is used in section 1.767(a)(5) of title 47, Code of Federal Regulations (or any successor regulation), that can be utilized to land a submarine cable by an entity that has obtained a license under the first section of the Act entitled An Act relating to the landing and operation of submarine cables in the United States, approved May 27, 1921 (47 U.S.C. 34) (commonly known as the Cable Landing Licensing Act).3.Internet exchange facility grants(a)GrantsNot later than 1 year after the date on which amounts are made available under section 6, the Assistant Secretary shall award grants to entities to acquire real property and necessary equipment to—(1)establish a new internet exchange facility in a core based statistical area in which, at the time the grant is awarded, there are no existing internet exchange facilities; or(2)expand operations at an existing internet exchange facility in a core based statistical area in which, at the time the grant is awarded, there is only 1 internet exchange facility.(b)EligibilityTo be eligible to receive a covered grant, an entity shall—(1)have sufficient interest from third party entities that will use the internet exchange facility to be funded by the grant once the facility is established or operations are expanded, as applicable;(2)have sovereign control over the land or building in which the internet exchange facility is to be housed;(3)provide evidence of direct conduit, duct, and manhole access to public rights-of-way;(4)have a plan to establish security protocols for the internet exchange facility to prevent physical or electronic intrusion from unauthorized users; and(5)provide other information required by the Assistant Secretary to protect against waste, fraud, or abuse.(c)Federal shareThe Federal share of the total cost of the establishment of, or expansion of operations at, an internet exchange facility for which a covered grant is awarded may not exceed 50 percent.(d)Grant amountThe amount of a covered grant may not exceed $3,000,000.(e)Applications(1)Rules and timelinesNot later than 1 year after the date of enactment of this Act, the Assistant Secretary shall establish rules and timelines for applications for—(A)covered grants; and(B)grants under section 4.(2)Third party reviewTo prevent fraud in the covered grant program, the Assistant Secretary shall enter into a contract with an independent third party under which the third party reviews an application for a covered grant not later than 60 days after the date on which the application is submitted to ensure that only an entity that is eligible for a covered grant receives a covered grant.(f)Rule of constructionNothing in this section shall be construed to authorize the Assistant Secretary to regulate, issue guidance for, or otherwise interfere with the activities at an internet exchange facility.4.Submarine cable landing station grantsNot later than 1 year after the date on which amounts are made available under section 6, and in accordance with the rules and timelines established under section 3(e)(1), the Assistant Secretary shall award grants to States and Indian Tribes to build infrastructure and acquire necessary equipment to establish or expand an open-access, carrier-neutral submarine cable landing station that serves a military facility.5.ReportNot later than 5 years after the date of enactment of this Act, and annually thereafter for 5 years, the Assistant Secretary shall submit a report on outcomes of grants awarded under this Act to—(1)the Committee on Commerce, Science, and Transportation of the Senate; and(2)the Committee on Energy and Commerce of the House of Representatives.6.Authorization of appropriations(a)In generalThere is authorized to be appropriated $35,000,000 to carry out sections 3 and 4.(b)LimitationThe Assistant Secretary may not use more than 10 percent of the amounts made available under subsection (a) to administer and report on the outcomes of grants awarded under this Act.7.Return of certain grant amountsThe Assistant Secretary may require a recipient of a grant awarded under section 3 or 4 to return all or a portion of the grant amount if there is evidence of waste, fraud, or abuse of grant funds by the recipient.December 15, 2020Reported with an amendment